WOODRUFF. Circuit Judge.
(1) I am of opinion, that when, by the act of July 13th, 1866, (14 Stat 98,) in section 9 thereof, (page 135,) congress struck out of the internal revenue law the former section 103, and re-enacted it, with such modifications as .were deemed proper, and, in the same act, by section 70, (page 173,) declared, in express terms, that “all provisions of any former act, inconsistent with the provisions of this act, are hereby repealed,” they left to us no alternative but to say, that section 103, as then re-enacted, with the modifications then made, is to have full operation, according to its plain terms.
(2) I am also of opinion, that the plaintiffs’ attempt to withdraw from the designation of “gross receipts from passengers,” a portion thereof, because they discriminate, in their charge to passengers, assigning a portion to the mere right of passage and a portion to the use of the berth or the stateroom in which the passenger necessarily passes a portion of the period of carriage, is not warranted by the law or by the sensible meaning of the language, “gross receipts from passengers.” Those receipts are what the passenger pays for carriage, with its usual and necessary incidents. As well, in my opinion, might railroad companies, who are included in the same section, make discriminating charges, one for the mere carriage of the passenger, and another for a seat, and then claim the deduction of the latter from their gross receipts, as not taxable.
The defendant must have judgment, with costs.